Title: Elizabeth Ellery Dana to Abigail Adams, 17 September 1799
From: Dana, Elizabeth Ellery
To: Adams, Abigail


          
            Dear Madam
            Cambridge Sept 17 1799
          
          It was fully my intention to have called upon you before I went with Mr Dana on the Western Circuit, either the last week or before next Friday, when he will set off for Northhampton, but I have been much afflicted with a cold which has confined me to my house and will prevent my visit. I flatter myself to have the pleasure of seeing you at Quincy upon our return—
          Having understood that the President wished to have some persons of education enter the navy as Midshipmen and having been applied to by the friend of a young man of this Town, who from the inability of his Mother to continue him at College, has been obliged to take up his connections at the end of the second year of his course, and whom I beleive to be a young man of good character, I have presumed to mention him to you— His name is John Goodwin, a nephew to Capt— Goodwin who sails out of Boston and Son of our late Gaoler— He is desirous of going in Capt Seaver, because he expects our Son as well as two of his Classmates goes with him, to whom he is known— If it might be done, I should be glad to know of it before my departure that he might be preparing to go when Capt Seaver shall be ready, which I understand will be in the beginning of next Month— I am dear Madam with respect / your friend
          
            Eliza. Dana
          
         